                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TONY HENDRIX,                                      Case No. 18-cv-06644-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9              v.
                                                                                            Docket No. 1
                                  10     KRIS KINT, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.       INTRODUCTION
                                  14           Tony Hendrix, an inmate at San Quentin State Prison, filed this pro se civil rights action
                                  15   under 42 U.S.C. § 1983 complaining that excessive force was used during his arrest. His
                                  16   complaint is now before the Court for review under 28 U.S.C. § 1915A.
                                  17                                       II.      BACKGROUND
                                  18           Mr. Hendrix’s complaint alleges that he was subjected to excessive force when he was shot
                                  19   by a police officer during his early morning arrest on June 28, 2016. The Court will describe the
                                  20   allegations of the complaint and then summarize state court proceedings because there is a
                                  21   criminal conviction in place that is incompatible with the legal claim Mr. Hendrix wants to pursue
                                  22   here.
                                  23   A.      Allegations of Complaint
                                  24           Mr. Hendrix alleges in his complaint that Antioch police officers Kint and Hynes arrived at
                                  25   his home at about 2:00 a.m. on June 28, 2016, in response to a call from his wife, Daphine.
                                  26   Docket No. 1 at 3. Mrs. Hendrix had been “accidentally locked out of their home” and Mr.
                                  27   Hendrix, who was inside sleeping, was unresponsive to her efforts to get into the house. Id. The
                                  28   two police officers began knocking on windows in an attempt to awaken Mr. Hendrix; he awoke
                                   1   to “aggressive knocking, asking who it was, only to get no response.” Id. Mr. Hendrix feared it

                                   2   was someone who meant to harm him and “cautiously stepped out of his home with his weapon at

                                   3   his side and pointed downward by his leg. Without warning, being hidden behind a tree to the

                                   4   right of plaintiff, Officer Kint immediately fires shots; two of which [hit Mr. Hendrix] in the right

                                   5   torso and right upper thigh.” Id. at 3-4 (emphasis added).

                                   6          Mr. Hendrix sues Antioch police officers Kint and Hynes, as well as the Antioch Police

                                   7   Chief, the City of Antioch, and the County of Contra Costa for violations of his Eighth

                                   8   Amendment right to be free from excessive force.1

                                   9   B.     The Criminal Conviction

                                  10          Based on that same incident that occurred in the early hours of June 28, 2016, Mr. Hendrix

                                  11   suffered a criminal conviction. Following a jury trial, he was convicted of assault with a firearm

                                  12   on a peace officer, see Cal Penal Code § 245(d)(1), and exhibiting a firearm in the presence of an
Northern District of California
 United States District Court




                                  13   officer, see Cal. Penal Code § 417(c), and was found to have personally used a firearm during the

                                  14   commission of the assault, see Cal. Penal Code § 12022.53(b). See People v. Hendrix, 2018 WL

                                  15   36894931, *1 (Cal. Ct. App. Aug. 3, 2018). He was sentenced to a total prison term of 14 years.

                                  16   Id.

                                  17          The California Court of Appeal described the incident rather differently than does Mr.

                                  18   Hendrix. As relevant here, the California Court of Appeal described evidence at trial that the

                                  19   police went to the Hendrix residence in response to a call from Mrs. Hendrix that she had an

                                  20   argument with Mr. Hendrix and had been locked out of the home. Id. At the home, the two

                                  21   officers knocked on the front door as well as windows, but received no response. Id. Mrs.

                                  22   Hendrix declined to leave the area, although the officers encouraged her to do so. Id. The

                                  23   following then occurred:

                                  24                  Daphine [i.e., Mrs. Hendrix] went back up to the house to try get in
                                                      through the front door or window. [Officer] Kint was watching
                                  25                  from the walkway, and [Officer] Hynes was taking cover behind a
                                  26
                                       1
                                  27     Although Mr. Hendrix pleads the claims as Eighth Amendment claims, the claims arise under the
                                       Fourth Amendment. Claims of excessive force during an arrest are analyzed under the
                                  28   reasonableness standard of the Fourth Amendment. See Byrd v. Phoenix Police Dep’t, 885 F.3d
                                       639, 642 (9th Cir. 2018).
                                                                                      2
                                                      truck on the street. Then, appellant “barge[d]” out of the apartment,
                                   1                  yelling and screaming. Appellant and Daphine were arguing
                                                      “intently,” and although Kint could not hear their words, he believed
                                   2                  the dispute was about to get physical.
                                   3                  Kint decided he needed to separate the couple to prevent a physical
                                                      fight. As Kint approached them, however, he noticed that appellant
                                   4                  was holding a gun. Appellant was screaming and waiving the gun
                                                      around in an angry fashion. Kint yelled out to appellant. At trial,
                                   5                  he could not recall whether he yelled “police” or “drop the gun,”
                                                      or both. Appellant did not make a verbal response, but shifted his
                                   6                  attention to Kint and began to advance with his gun pointed at the
                                                      officer. Then Kint drew his weapon, moved so he was not a
                                   7                  stationary target, and fired five or six shots. Appellant fell to the
                                                      ground on his stomach and laid motionless with the gun by his right
                                   8                  hand.
                                   9   Id. at *1-2 (emphasis added; first three bracket sets added).

                                  10                                        III.      DISCUSSION

                                  11   A.     Review Of Complaint

                                  12          A federal court must engage in a preliminary screening of any case in which a prisoner
Northern District of California
 United States District Court




                                  13   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                  14   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                  15   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                  16   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                  17          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  18   right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  19   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  20   U.S. 42, 48 (1988).

                                  21          Excessive force claims which arise in the context of an arrest or investigatory stop of a free

                                  22   citizen are analyzed under the Fourth Amendment reasonableness standard. See Graham v.

                                  23   Connor, 490 U.S. 386, 394-95 (1989). To determine whether a use of force was objectively

                                  24   reasonable, courts balance “the nature and quality of the intrusion on the individual’s Fourth

                                  25   Amendment interests” against the “countervailing government interests at stake.” Id. at 396. This

                                  26   “requires careful attention to the facts and circumstances of each particular case, including the

                                  27   severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the

                                  28   officers or others, and whether [the suspect] is actively resisting arrest or attempting to evade
                                                                                         3
                                   1   arrest by flight.” Id. “The second of these so-called Graham factors—whether there is an

                                   2   immediate threat to the safety of the arresting officer or others—is the most important.” Ames v.

                                   3   King County, Washington, 846 F.3d 340, 348 (9th Cir. 2017). “When an individual points his gun

                                   4   ‘in the officers’ direction,’ the Constitution undoubtedly entitles the officer to respond with deadly

                                   5   force.” George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013). If there was not a criminal

                                   6   conviction in place, a claim would be stated against at least the shooting officer and perhaps other

                                   7   defendants based on Mr. Hendrix’s allegation that officer Kint, without warning, shot him while

                                   8   he had his gun at his side and pointed toward the ground. But the conviction changes things.

                                   9          A prisoner may not bring an action for damages under § 1983 for a wrongful conviction

                                  10   unless that conviction has been determined to be wrongful. See Heck v. Humphrey, 512 U.S. 477,

                                  11   486-87 (1994). A conviction may be determined to be wrongful by, for example, being reversed

                                  12   on appeal or being set aside when a state or federal court issues a writ of habeas corpus. See id.
Northern District of California
 United States District Court




                                  13   The Heck rule also prevents an inmate from bringing an action that -- even if it does not directly

                                  14   challenge the conviction -- would imply that his conviction was invalid. The practical importance

                                  15   of this rule is that the conviction must be attacked successfully before the § 1983 action for

                                  16   damages may be filed.

                                  17          Heck generally does not bar claims for use of excessive force, even if the excessive force

                                  18   was used during the course of an arrest, because such claims rarely imply the invalidity of most

                                  19   subsequent convictions or sentences. For example, Heck will not bar a claim for excessive force

                                  20   where the force used can be separated from the resisting behavior on which the conviction rests.

                                  21   See, e.g., Hooper v. County of San Diego, 629 F.3d 1127, 1134 (9th Cir. 2011) (conviction for

                                  22   resisting arrest did not result in Heck bar to claim for excessive force during arrest “when the

                                  23   conviction and the § 1983 claim are based on different actions during ‘one continuous

                                  24   transaction’”); Smith v. City of Hemet, 394 F.3d 689, 696-98 (9th Cir. 2005) (conviction for

                                  25   resisting arrest did not result in a Heck bar to excessive force claim “because the excessive force

                                  26   may have been employed against him subsequent to the time he engaged in the conduct that

                                  27   constituted the basis for his conviction”); Smithart v. Towery, 79 F.3d 951, 952-53 (9th Cir. 1996)

                                  28   (conviction, pursuant to guilty plea, for assault with a deadly weapon (i.e., a truck driven at police)
                                                                                         4
                                   1   did not result in Heck bar to excessive force claim because the force allegedly was used after

                                   2   plaintiff exited his vehicle). Similarly, Heck will not bar an excessive force claim where the

                                   3   conviction rests on conduct that is unrelated to the suspect’s interaction with the police. See, e.g.,

                                   4   Guerrero v. Gates, 442 F.3d 697, 703-04 (9th Cir. 2006) (Heck did not bar excessive force claim

                                   5   because conviction was for possession of narcotics, and the use of excessive force to effectuate the

                                   6   arrest “does not preclude the possibility that Guerrero was still guilty of possession of narcotics”).

                                   7   Heck also will not bar an excessive force claim where one cannot determine the specific behavior

                                   8   on which the conviction rests, as may occur with a guilty plea. See, e.g., Reese v. County of

                                   9   Sacramento, 888 F.3d 1030, 1046 (9th Cir. 2018) (claim that officer used excessive force by

                                  10   shooting suspect was not Heck-barred due to existence of conviction for drawing or exhibiting a

                                  11   deadly weapon in a rude, angry, or threatening manner because that conviction was pursuant to a

                                  12   no-contest plea and could have been based on suspect brandishing a knife at the police or
Northern District of California
 United States District Court




                                  13   exhibiting a knife to his neighbor before the police even arrived); Smith, 394 F.3d at 698

                                  14   (conviction, pursuant to a guilty plea, for resisting arrest did not result in Heck bar to excessive

                                  15   force claim because the record did not reflect which acts underlay his plea).

                                  16          But when the nature of the conviction is plainly inconsistent with the sort of excessive

                                  17   force claim being asserted, Heck will apply. The case most instructive for present purposes is

                                  18   Cunningham v. Gates, 312 F.3d 1148 (9th Cir. 2002), where two robbers (Soly and Cunningham)

                                  19   engaged in a shootout with police, leaving Soly dead and Cunningham injured. Cunningham was

                                  20   later tried and convicted of three counts of attempted murder of the police officers by firing a

                                  21   weapon at them, as well as the murder of Soly by provoking the police to shoot at the getaway car.

                                  22   Id. at 1152. Cunningham filed a civil rights action, alleging the police used excessive force on

                                  23   them by jamming their car after the robbery and firing on them without the police identifying

                                  24   themselves as police. Id. at 1152-53. The Ninth Circuit noted that “an important touchstone is

                                  25   whether a § 1983 plaintiff could prevail only by negating ‘an element of the offense of which he

                                  26   has been convicted,’” and agreed with the district court that “Cunningham’s claims are barred

                                  27   under Heck because the complaint disputed several factual issues that the state jury had already

                                  28   resolved against him.” Cunningham, 312 F.3d at 1154. Thus, Cunningham’s claims were
                                                                                          5
                                   1   “squarely barred to the extent they depend on the theory that he did not provoke” the shootout

                                   2   because the jury instructions required the jury to find that he intentionally provoked the deadly

                                   3   police response and did not act in self-defense in order to convict him of felony murder. Id.

                                   4   Cunningham’s claim that the police responded with excessive force to Cunningham’s provocative

                                   5   act of firing on the police was barred by Heck because, in convicting Cunningham, the jury

                                   6   necessarily concluded that the police response was a natural consequence of Cunningham’s

                                   7   provocative act. Id. at 1155. Cunningham teaches that an excessive force claim that is interwoven

                                   8   with the § 1983 plaintiff’s behavior that led to his conviction can be barred by Heck if one can

                                   9   look at the jury verdict to see what the jury had to find to convict.

                                  10          Another case in which the § 1983 excessive force claim was rejected due to the conviction

                                  11   in place is Curry v. Baca, 371 F. App’x 733 (9th Cir. 2010), where the Ninth Circuit concluded

                                  12   that Heck barred an excessive force claim due to the plaintiff’s conviction of two counts of assault
Northern District of California
 United States District Court




                                  13   on a peace officer with a semi-automatic firearm. “To find Curry guilty, the jury necessarily had

                                  14   to decide that the officers did not use excessive force ‘at the time of the arrest.’” Id. at 733. The

                                  15   court rejected the plaintiff’s efforts to separate his behavior from the forceful response. “The

                                  16   allegedly excessive police conduct here—shooting Curry while pursuing him—falls within the

                                  17   temporal scope of the assault because the moment Curry pointed his firearm at the officers, they

                                  18   began pursuing him. Therefore, the officers’ use of force ‘is part of a single act for which the jury

                                  19   found that [Curry bears responsibility.’” Id. at 734.

                                  20          In the present case, Mr. Hendrix’s not-yet-invalidated conviction under California Penal

                                  21   Code § 245(d)(1), prevents him from pursuing his § 1983 claim that he was subjected to excessive

                                  22   force. To understand why Heck bars Mr. Hendrix’s claim, one must consider the particular crime

                                  23   of which he was convicted.

                                  24          California Penal Code § 245(d)(1) provides: “Any person who commits an assault with a

                                  25   firearm upon the person of a peace officer or firefighter, and who knows or reasonably should

                                  26   know that the victim is a peace officer or firefighter engaged in the performance of his or her

                                  27   duties, when the peace officer or firefighter is engaged in the performance of his or her duties,

                                  28   shall be punished by imprisonment in the state prison for four, six, or eight years.”
                                                                                          6
                                   1          The pattern jury instruction describes the requirements for a jury to find a defendant guilty

                                   2   of the § 245(d)(1) offense:

                                   3                  To prove that the defendant is guilty of this crime, the People must
                                                      prove that:
                                   4
                                                      1A. The defendant did an act with a firearm that by its nature would
                                   5                  directly and probably result in the application of force to a person;
                                   6                  1B. The force used was likely to produce great bodily injury;
                                   7                  2. The defendant did that act willfully;
                                   8                  3. When the defendant acted, he was aware of facts that would lead
                                                      a reasonable person to realize that his act by its nature would
                                   9                  directly and probably result in the application of force to someone;
                                  10                  4. When the defendant acted, he had the present ability to apply
                                                      force with a deadly weapon to a person;
                                  11
                                                      5. When the defendant acted, the person assaulted was lawfully
                                  12                  performing his duties as a peace officer;
Northern District of California
 United States District Court




                                  13                  AND
                                  14                  6. When the defendant acted, he knew, or reasonably should have
                                                      known, that the person assaulted was a peace officer who was
                                  15                  performing his duties.
                                  16   Judicial Council Of California Criminal Jury Instruction 860, Judicial Council Of California

                                  17   Criminal Jury Instruction 860 (CALCRIM 860).

                                  18          Mr. Hendrix’s claim that officer Kint shot him without warning while he (Hendrix) held

                                  19   and kept his gun pointed down and by his side is incompatible with Mr. Hendrix’s conviction for

                                  20   assault on a peace officer based on that same event. Mr. Hendrix essentially claims that he was

                                  21   shot despite posing no threat. However, in order to have been convicted of an assault, Mr.

                                  22   Hendrix had to do an “act with a firearm that by its nature would directly and probably result in

                                  23   the application of force to a person,” CALCRIM 860; that is inconsistent with him only holding a

                                  24   gun by his side and pointed downward. Also, in order for Mr. Hendrix to have been convicted of

                                  25   the assault on officer Kint, officer Kint had to be “lawfully performing his duties as a peace

                                  26   officer,” id.; that is incompatible with officer Kint shooting Mr. Hendrix while Mr. Hendrix held a

                                  27   gun at his side and pointed at the ground.

                                  28          A determination in this case that officer Kint used excessive force on Mr. Hendrix
                                                                                         7
                                   1   therefore would imply that Mr. Hendrix’s conviction under California Penal Code § 245(b)(1) was

                                   2   invalid. Success on Mr. Hendrix’s claim that he was shot by officer Kint while posing no danger

                                   3   to him would necessarily imply the invalidity of Mr. Hendrix’s conviction for assault with a

                                   4   firearm on a peace officer that is based on the same interaction with police. Heck therefore bars

                                   5   the excessive force claim.

                                   6          The action will be dismissed. The dismissal of this action pursuant to the Heck rule is

                                   7   without prejudice to Mr. Hendrix filing a new action asserting his claims if his conviction is ever

                                   8   set aside, such as by being reversed on appeal.

                                   9          If Mr. Hendrix wants to challenge his state court conviction in federal court, the exclusive

                                  10   method by which to do so is to file a petition for writ of habeas corpus under 28 U.S.C. § 2254,

                                  11   after his direct appeal is finished and after he exhausts state court remedies for all the claims in

                                  12   such a petition.
Northern District of California
 United States District Court




                                  13                                        IV.       CONCLUSION

                                  14          For the foregoing reasons, this action is DISMISSED for failure to state a claim upon

                                  15   which relief may be granted.

                                  16          The clerk shall close the file.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 16, 2019

                                  21

                                  22                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
